ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_06_FR.txt. 287

OPINION INDIVIDUELLE DE M. GUILLAUME

1. L'avis consultatif donné par la Cour dans la présente affaire a fait
l’objet de sérieuses réserves de la part de nombre de mes collègues et sera
probablement accueilli par un concert de critiques. Je partage certaines
de ces réserves, mais ne me joindrai pas à ce concert.

Certes l’avis souffre de nombreuses imperfections. Il traite de manière
trop rapide de questions complexes qui auraient dû faire l’objet de dévelop-
pements plus complets et plus équilibrés, en ce qui concerne par exemple
le droit de l’environnement, le droit des représailles, le droit humanitaire
ou celui de la neutralité. Dans ces divers domaines, la Cour, en recher-
chant quelle était la coutume en vigueur, n’a, quoi qu’elle en dise, guère
tenu compte de la pratique et de l’opinio juris des Etats et s’est trop sou-
vent laissé guider par des considérations qui relèvent plus du droit na-
turel que du droit positif, de la lex ferenda que de la lex lata. Elle a en
outre accordé une portée excessive aux résolutions de l’Assemblée géné-
rale des Nations Unies. Cette confusion, aggravée par le paragraphe 104
de l'avis, n’a pas été sans conséquence sur les formulations retenues dans
le dispositif. Bien plus, ce dernier, tout en statuant ultra petita en ce qui
concerne le désarmement nucléaire, ne répond sur certains points que de
manière implicite à la question posée. Il serait aisé en pareilles circons-
tances d’accabler la Cour. Je ne le ferai pas, car cette situation peu satis-
faisante trouve son origine profonde moins dans les errements du juge
que dans le droit applicable.

2. La Cour aurait pu songer dans ces conditions à ne pas donner suite
à la demande d’avis dont elle était saisie. Cette solution aurait trouvé
quelque justification dans les circonstances mêmes de la saisine. En effet,
Pavis sollicité par l’Assemblée générale des Nations Unies (comme
d’ailleurs celui demandé par l’Assemblée mondiale de la Santé) a trouvé
son origine dans l’action menée par une association dénommée «Inter-
national Association of Lawyers Against Nuclear Arms» (ALANA) qui,
de concert avec divers autres groupements, a lancé en 1992 un projet inti-
tulé «World Court Project» afin de faire proclamer par la Cour l’illicéité
de la menace ou de l’emploi des armes nucléaires. Ces associations ont
fait preuve d’une intense activité en vue de faire voter les résolutions sai-
sissant la Cour et de provoquer l’intervention devant cette dernière
d’Etats hostiles aux armes nucléaires. Bien plus, la Cour et les juges ont
recu des milliers de lettres inspirées par ces groupements et faisant appel
tant à leur conscience qu’à la conscience publique.

Je suis certain que les pressions ainsi exercées ont été sans influence sur
les délibérations de la Cour, mais je me suis interrogé sur la question de
savoir si, dans ces conditions, on pouvait encore regarder les demandes

65
288 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. GUILLAUME)

d’avis comme émanant des assemblées qui les avaient adoptées, ou si,
appliquant la théorie de l’apparence, la Cour ne devait pas les écarter
comme irrecevables. J’ose cependant espérer que les gouvernements et les
institutions intergouvernementales conservent encore une autonomie de
décision suffisante par rapport aux puissants groupes de pression qui les
investissent aujourd’hui avec le concours des moyens de communication
de masse. Je constate en outre qu’aucun des Etats qui se sont présentés
devant la Cour n’a soulevé une telle exception. Dans ces conditions, je
n’ai pas cru devoir la retenir d’office.

3. Au fond, je partage l’opinion de la Cour telle qu’exprimée au para-
graphe 2 B du dispositif, selon laquelle il n’existe ni en droit coutumier, ni
en droit conventionnel, d’interdiction complète et universelle de recours
aux armes nucléaires en tant que telles. Par contre, je comprends mal
qu’au paragraphe 2 À du même dispositif la Cour ait cru nécessaire de
préciser que «ni le droit international coutumier ni le droit international
conventionnel n’autorisent spécifiquement la menace ou l’emploi d’armes
nucléaires». Cette constatation n’est pas en soi inexacte, mais elle ne pré-
sente aucun intérêt pour l’Assemblée générale des Nations Unies puisqu'il
résulte de l’avis même de la Cour que «lillicéité de l'emploi de certaines
armes en tant que telles ne résulte pas d’une absence d’autorisation, mais
se trouve au contraire formulée en termes de prohibition» (par. 52).

4. En revanche, je souscris entièrement au paragraphe 2 C du disposi-
tif, car les Etats ne peuvent à l'évidence recourir aux armes nucléaires,
comme d’ailleurs à toute arme, que dans les conditions fixées par la
Charte des Nations Unies et en particulier par son article 51 relatif au
droit de légitime défense individuel ou collectif. Ils sont en outre tenus de
respecter les normes conventionnelles régissant spécifiquement le recours
aux armes nucléaires telles qu’elles sont résumées aux paragraphes 58 et
59 de l’avis.

%

5. L'application du droit coutumier humanitaire aux armes nucléaires
soulevait des questions beaucoup plus délicates.

Comme la Cour l’a précisé, le droit coutumier concernant la conduite
des opérations militaires résulte pour l'essentiel de l’annexe à la conven-
tion IV de La Haye du 18 octobre 1907 concernant les lois et coutumes de
la guerre sur terre. Compte tenu de la nature et de l’ancienneté de ces
dispositions, on pouvait se demander si celles-ci étaient applicables à
l'emploi et surtout à la menace d’emploi des armes nucléaires. Les plus
grands doutes me paraissaient permis sur ce dernier point. Mais aucun
Etat doté d’armes nucléaires n’a contesté devant la Cour qu’il en était
ainsi et l’immense majorité, sinon l’unanimité, des autres Etats en a été
d@accord. La Cour n’a pu que prendre acte de ce consensus au para-
graphe 22 de son avis.

Ces normes coutumières ont été résumées par la Cour en trois formules
au paragraphe 78 de l’avis: les Etats n’ont pas un choix illimité quant aux

66
289 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. GUILLAUME)

armes qu’ils emploient; ils ne peuvent utiliser des armes qui sont dans
l'incapacité de distinguer entre cibles civiles et cibles militaires ; il leur est.
interdit d’user d’armes propres à causer des maux superflus aux combat-
tants.

J’adhère entièrement à cette analyse, mais estime que celle-ci aurait dû
être complétée par le rappel des règles concernant les dommages collaté-
raux que l’attaque d’objectifs militaires légitimes peut causer aux popu-
lations civiles. Ces règles trouvent leur origine dans les articles 23 g), 25
et 27 de l’annexe à la convention IV de La Haye. Elles firent l’objet de for-
mulations nouvelles dans le projet de convention sur la réglementation de
la guerre aérienne de 1923 et dans la résolution adoptée par l’Assemblée
de la Société des Nations le 30 septembre 1938. Elles furent explicitées
par le Tribunal militaire américain de Nuremberg dans l'affaire n° 47.
Elles le furent à nouveau par l’Assemblée des Nations Unies dans sa réso-
lution 2444 (XXIII) du 19 décembre 1968 concernant le respect des
droits de l’homme dans les conflits armés, adoptée à l’unanimité, selon
laquelle :

«il est interdit de lancer des attaques contre les populations civiles en
tant que telles; ... il faut en tout temps faire la distinction entre les
personnes qui prennent part aux hostilités et les membres de la
population civile, afin que ces derniers soient épargnés dans toute la
mesure possible».

Elle fut enfin développée par l’article 51 du protocole additionnel n° 1 de
1977 aux conventions de Genève qui condamne les attaques contre les
objectifs militaires dont on peut attendre qu’elles causeront incidemment
des dommages «excessifs» à la population civile.

Ainsi le droit coutumier humanitaire comporte une seule interdiction
absolue: celle des armes dites «aveugles» qui sont dans l’incapacité de
distinguer entre cibles civiles et cibles militaires. Mais à l’évidence les
armes nucléaires n’entrent pas nécessairement dans cette catégorie.

Pour le surplus, ce droit suppose des comparaisons. Les dommages
collatéraux causés aux populations civiles ne doivent pas être «excessifs »
par rapport à l’«avantage militaire attendu». Les souffrances causées aux
combattants ne doivent pas être «superflues», c’est-à-dire, pour repren-
dre l’expression même de la Cour, «supérieures aux maux inévitables que
suppose la réalisation d’objectifs militaires légitimes» (par. 78).

Dès lors l’arme nucléaire ne saurait être regardée comme illicite du seul
fait des souffrances qu’elle est susceptible de causer. Encore faut-il com-
parer ces souffrances aux «avantages militaires attendus» ou aux «objec-
tifs militaires» poursuivis.

S'agissant des armes nucléaires de destruction massive, il est clair
cependant que les dommages qu’elles sont susceptibles de causer sont tels
que leur utilisation ne saurait être envisagée que dans des cas extrêmes.

6. Le même raisonnement vaut en ce qui concerne le droit de la neu-
tralité car, en de nombreuses occasions, il a été soutenu ou reconnu que
la licéité d’actions menées par des belligérants en territoire neutre dépen-

67
290 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND, GUILLAUME)

dait des «nécessités militaires», ainsi que le regretté juge Ago le consta-
tait au vu d’une abondante pratique rapportée dans l’additif à son hui-
tième rapport à la Commission du droit international sur la responsabilité
des Etats (par. 50 et note 101).

7. Au total, la Cour aurait donc, à mon sentiment, dû répondre sur ce
point à la question posée en précisant que la menace ou l’emploi d’armes
nucléaires n’est compatible avec le droit applicable dans les conflits armés
que dans certains cas extrêmes. La Cour a préféré, au paragraphe 2 E du
dispositif, user d’une formule négative en précisant que cette menace ou
cet emploi était «généralement interdit». Cette formulation manque de
précision, mais elle n’en implique pas moins que la menace ou l’emploi
d’armes nucléaires ne sont pas interdits en «toute circonstance» par le
droit applicable dans les conflits armés, ainsi que la Cour l’a d’ailleurs
relevé au paragraphe 95 de l’avis.

8. La Cour a ajouté au paragraphe 2 E que:

«Au vu de l’état actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant pas
conclure de façon définitive que la menace ou l’emploi d’armes
nucléaires serait licite ou illicite dans une circonstance extrême de
légitime défense dans laquelle la survie même d’un Etat serait en
cause.»

Cette formulation n’est, là encore, pas complètement satisfaisante et je
pense par suite nécessaire de l’éclairer quelque peu.

Aucun des Etats qui se sont présentés devant la Cour ne s’est interrogé
sur les rapports entre le droit de légitime défense reconnu par l’article 51
de la Charte et les principes et règles du droit applicable dans les conflits
armés. Tous ont raisonné comme si ces deux types de prescription étaient
indépendants, en d’autres termes, comme si le jus ad bellum et le jus in
bello constituaient deux entités n’entretenant aucun rapport l’un avec
autre. La Cour, dans certaines parties de son avis, a même pu paraître
tentée par une telle construction. Or, on peut se demander s’il en est bien
ainsi ou si, au contraire, les règles du jus ad bellum ne permettent pas
d'éclairer celles du jus in bello.

Le droit de légitime défense proclamé par la Charte des Nations Unies
est qualifié par celle-ci de droit naturel. L'article 51 de la Charte ajoute
qu'aucune disposition de la Charte ne porte atteinte à ce droit. Il en est
de même à fortiori du droit coutumier ou du droit conventionnel. Cette
solution s’explique aisément, car tout système de droit, quel qu'il soit, ne
saurait priver lun de ses sujets du droit de défendre sa propre existence
en assurant la sauvegarde de ses intérêts vitaux. Dès lors, le droit inter-
national ne peut priver un Etat du droit de recourir à l’arme nucléaire si
ce recours constitue l’ultime moyen par lequel il peut assurer sa survie.
En pareille hypothèse, cet Etat bénéficie d’une sorte d’«excuse absolu-
toire» analogue à celle qui existe dans tous les systèmes de droit pénal.

La Cour a bien identifié ce problème lorsqu’au paragraphe 96 de I’avis
elle a précisé qu’elle ne saurait:

68
291 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND, GUILLAUME)

«perdre de vue le droit fondamental qu’a tout Etat à la survie, et
donc le droit qu’il a de recourir à la légitime défense, conformément
à l’article 51 de la Charte, lorsque cette survie est en cause».

Dans cette perspective, elle a rappelé dans ce même paragraphe qu’une
«partie appréciable de la communauté internationale a adhéré pendant
des années» à «la pratique dénommée «politique de dissuasion». Elle a
souligné par ailleurs que les Etats qui ont adhéré à cette doctrine et à
cette pratique

«se sont toujours réservé, de concert avec certains autres Etats, le
droit d'utiliser ces armes dans l’exercice du droit de légitime défense
contre une agression armée mettant en danger leurs intérêts vitaux
en matière de sécurité» (par. 66).

Elle a, par ailleurs, pris note des

«réserves que certains Etats dotés d’armes nucléaires ont apportées
aux engagements qu’ils ont pris, en vertu, notamment, des proto-
coles aux traités de Tlatelolco et de Rarotonga, ainsi que des décla-
rations faites par eux dans le cadre de la prorogation du traité sur la
non-prolifération des armes nucléaires, de ne pas recourir à ces
armes» (par. 96).

La Cour a enfin observé que les réserves ainsi formulées à ces proto-
coles et celles contenues dans les déclarations n’avaient «suscité aucune
objection de la part des parties aux traités de Tlatelolco ou de Rarotonga,
ou de la part du Conseil de sécurité» (par. 62). Bien plus, elle a relevé que
ce dernier avait pris acte avec satisfaction ou s’était félicité des déclara-
tions ainsi faites (par. 45).

9. Dans ces conditions, la Cour aurait dû, à mon opinion, aller jusqu’au
bout de son raisonnement et reconnaître de manière explicite la licéité de
la dissuasion pour la défense des intérêts vitaux des Etats. Elle ne l’a pas
fait explicitement et c’est pourquoi je n’ai pu souscrire au paragraphe 2 E
du dispositif. Mais elle l’a fait implicitement et c’est pourquoi j’ai joint au
présent avis une opinion individuelle et non une opinion dissidente.

Au paragraphe 2 E du dispositif, la Cour a en effet décidé qu’elle ne
pouvait dans ces circonstances extrêmes conclure de façon définitive à la
licéité ou à l’illicéité des armes nucléaires. Elle a estimé en d’autres termes
qu’en pareilles circonstances le droit ne fournissait aucun guide aux
Etats. Mais si le droit est muet en ce cas, les Etats demeurent libres d’agir
comme ils entendent.

10. Le droit international repose en effet sur le principe de la souve-
raineté des Etats et procéde par suite du consentement de ces derniers. En
d’autres termes, comme l’a dit excellemment la Cour permanente, «le
droit international régit les rapports entre Etats indépendants. Les régles
de droit liant les Etats procédent donc de la volonté de ceux-ci.» (Lotus,
arrêt n° 9, 1927, C.P.J.I. série A, n° 10, p. 18.)

La Cour elle-même a eu l’occasion de tirer sous diverses formes les
conséquences de ce principe dans l’affaire opposant le Nicaragua aux

69
292 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. GUILLAUME)

Etats-Unis d'Amérique. Elle a rappelé que «le principe de souveraineté
des Etats permet à chacun d’entre eux de se décider librement» pour ce
qui est «du choix du système politique, économique, social et culturel et
de la formulation des relations extérieures» (Activités militaires et para-
militaires au Nicaragua et contre celui-ci ( Nicaragua c. Etats-Unis d’Amé-
rique), fond, C.I.J. Recueil 1986, p. 108). Elle a surtout précisé

«qu’il n’existe pas en droit international de règles, autres que celles
que l'Etat intéressé peut accepter, par traité ou autrement, imposant
la limitation de niveau d'armement d’un Etat souverain, ce principe
étant valable pour tous les Etats sans distinction» (ibid., p. 135).

11. La pratique constante des Etats est en ce sens pour ce qui est du jus
in bello. Tous les traités concernant certains types d’armes procèdent par
voie d'interdiction. Ainsi en est-il, par exemple, du traité visant l’interdic-
tion des armes nucléaires en Amérique latine de 1967, de la convention
sur l'interdiction de la mise au point, de la fabrication et du stockage des
armes bactériologiques de 1975, de la convention sur l’interdiction ou la
limitation de l’emploi de certaines armes classiques qui peuvent être
considérées comme produisant des effets traumatiques excessifs de 1981,
ou de la convention sur linterdiction de la mise au point, de la fabri-
cation, du stockage et de l’emploi des armes chimiques et sur leur des-
truction de 1993. De même le projet de convention annexé aux résolu-
tions de l’Assemblée générale des Nations Unies 45/59 et 46/37 a-t-il pour
objet, selon son titre même, «l’interdiction de l’utilisation des armes
nucléaires ».

En outre, on notera que le seul jugement national qui ait eu à se pro-
noncer, à ma connaissance, sur ce point l’a fait dans le même sens. En
effet, la cour de district de Tokyo, dans son jugement du 7 décembre
1963, a précisé que: «Bien entendu, il est exact que l’emploi d’une arme
nucléaire est licite aussi longtemps que le droit international ne l’interdit
pas» (Japanese Annual of International Law, 1964, n° 8, p. 235).

Bien plus, et comme il a déjà été rappelé, la Cour elle-même a, dans le
présent avis, reconnu le caractère coutumier d’un tel principe en précisant
que «lillicéité de l’emploi de certaines armes en tant que telles ne résulte
pas d’une absence d’autorisation, mais se trouve au contraire formulée en
termes de prohibition» (par. 52).

12. Dans ces conditions, il résulte implicitement, mais nécessairement,
du paragraphe 2 E de l’avis de la Cour que les Etats peuvent recourir à
«la menace ou [à] l'emploi des armes nucléaires ... dans une circonstance
extrême de légitime défense dans laquelle la survie même d’un Etat
serait-en cause». Tel a toujours été le fondement des politiques de dissua-
sion dont la licéité est ainsi reconnue.

13. L’arme nucléaire n’en est pas moins «potentiellement de nature
catastrophique» et l’on comprend par suite que la Cour ait éprouvé le
besoin de souligner au paragraphe 99 de son avis toute l’importance de
l’article VI du traité sur la non-prolifération des armes nucléaires.

Vapprouve entièrement cette mention et souhaite ardemment que les

70
293 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. GUILLAUME)

négociations prévues par ce texte en ce qui concerne tant le désarmement
nucléaire que le désarmement conventionnel soient couronnées de succés.
Jaurai préféré toutefois que la Cour se borne à traiter de cette question
dans les motifs de son avis. En effet, je crains qu’en adoptant le para-
graphe 2 F du dispositif, dans une formulation qui tente de résumer les
obligations des Etats parties au traité sur la non-prolifération des armes
nucléaires, sans d’ailleurs y parvenir clairement, la Cour n’ait statué ultra
petita.

14. Pour conclure, je souhaiterais réaffirmer solennellement que le rôle
du juge ne consiste pas à se substituer au législateur. Au cours des deux
dernières décennies, la communauté internationale a fait des progrès sen-
sibles vers interdiction des armes nucléaires. Mais ce processus n’est pas
parvenu à son terme et la Cour doit se borner à constater l'état du droit
sans pouvoir substituer son appréciation à la volonté des Etats souve-
rains. C’est la grandeur du juge que de rester dans son rôle en toute
humilité, quels que soient par ailleurs les débats intérieurs qui peuvent
être les siens au plan religieux, philosophique ou moral.

(Signé) Gilbert GUILLAUME.

71
